EXHIBIT 10.1
 
CAPITAL IMPROVEMENT CONTRACT
 
This Capital Improvement Contract (“Contract”) is made and entered into
effective as of the 2nd day of August, 2002, by and between JAMESON INNS, INC.,
a Georgia corporation, JAMESON ALABAMA, INC., an Alabama corporation, JAMESON
PROPERTIES, LLC, a Georgia limited liability company, and JAMESON PROPERTIES OF
TENNESSEE, L.P., a Tennessee limited partnership (hereinafter collectively
referred to as “Owner”), and KITCHIN DEVELOPMENT & CONSTRUCTION COMPANY, LLC, a
Georgia limited liability company (hereinafter referred to as “Contractor”).
 
WHEREAS, the Owner desires that the hotel buildings it owns in various locations
(each of which is separately referred to as the “Property”) be improved by
having the work (the “Work”) described on the schedules attached hereto (the
“Schedules”) done on the Property and that the furniture, fixtures and equipment
(the “FF&E”) listed on the Schedules be purchased, delivered, installed and
otherwise made available to the Property; and
 
WHEREAS, Contractor desires to perform the Work on each Property and provide the
FF&E pursuant to the terms and conditions of this Contract (each separately
referred to as the “Project”).
 
NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein, the parties do hereby agree as follows:
 
ARTICLE I
Contractor’s Duties
 
1.1.  Work to Be Performed by Contractor.    Contractor shall perform and
complete the Work in a substantial and workmanlike manner and purchase, deliver
and install the FF&E for Owner upon the Property for the Contractor’s Fee
hereinafter set forth.
 
1.2.  Plans and Specifications.    The Work shall be constructed and completed
in conformity with the detail of the plans and specifications provided by the
Owner (the “Plans”) for each Property from time to time.
 
1.3.  General Scope of Contractor’s Duties.    The Contractor shall provide the
labor and materials for each Project as directed from time to time by Owner with
respect to each Property, and it is agreed by the parties that the work of the
Contractor includes, but is not limited to, the following items:
 
1.3.1.  Supervision.    Contractor shall supervise the Work on each Property in
order to ensure the proper performance of the Work. Contractor shall supervise
all subcontractors performing the Work on the construction site as well as the
suppliers furnishing materials for use in the performance of the Work. All such
work performed and materials furnished shall be in compliance with the details
set forth in the Plans.



--------------------------------------------------------------------------------

 
1.3.2  Procurement.    Contractor will identify vendors for the FF&E and
negotiate for the purchase, delivery and installation of the FF&E.
 
1.3.3.  Progress Reports.    Contractor shall submit to Owner monthly status
reports detailing the progress of the performance of the Work to the end of the
prior calendar month.
 
ARTICLE II
Cost of Work
 
2.1.  Cost of Work.    The term Cost of the Work shall mean costs necessarily
incurred by the Contractor in the proper performance of the Work. Such costs
shall be at rates not higher than the standard paid at the place of the Project
except with prior consent of the Owner.
 
2.1.1.  Labor Costs
 
2.1.1.1  Wages of construction workers directly employed by the Contractor to
perform the Work at the site or, with the Owner’s approval, at off-site
workshops.
 
2.1.1.2  Wages or salaries, including payroll taxes and benefits, of the
Contractor’s supervisory and administrative personnel when stationed at the site
with the Owner’s approval, and the specified percentage of the following
supervisory and administrative located in Contractor’s office:
 
Position (and person currently occupying the position)
    
Percentage

--------------------------------------------------------------------------------

 
Director of Capital
    
100
 
Capital Administrator
    
100
 
Director of Purchasing of Furniture, Fixtures & Equipment for Signature Inns
    
100
 
Director of Purchasing of Furniture, Fixtures & Equipment for Jameson Inns
    
35
%

 
2.1.1.3  Wages and salaries of the Contractor’s supervisory or administrative
personnel engaged, at factories, workshops or on the road, in expediting the
production or transportation of materials or equipment required for the Work,
but only for that portion of their time required for the Work.
 
2.1.1.4  Costs paid or incurred by the Contractor for taxes, insurance,
contributions, assessments and benefits required by law or collective bargaining
agreements and, for personnel not covered by such agreements, customary benefits
such as sick leave, medical and health benefits, holidays, vacations and
pensions, provided such costs are based on wages and salaries included in the
Cost of the Work under Subparagraphs 2.1.1.1 through 2.1.1.3.



2



--------------------------------------------------------------------------------

 
2.1.2.  Subcontract costs.    Payments made by the Contractor to Subcontractors
in accordance with the requirements of the subcontracts.
 
2.1.3  Costs of Materials and Equipment
 
2.1.3.1  Costs of materials and equipment incorporated in the completed
construction costs, including transportation and storage of materials and
equipment incorporated or to be incorporated in the completed construction.
 
2.1.3.2  Costs of materials described in the preceding Subparagraph 2.1.3.1 in
excess of those actually installed to allow for reasonable waste and spoilage.
Unused excess materials, if any, shall become the Owner’s property at the
completion of the Work or, at the Owner’s option, shall be sold by the
Contractor. Any amounts realized from such sales shall be credited to the Owner
as a deduction from the Cost of the Work.
 
2.1.4  Costs of Other Materials and Equipment, Temporary Facilities and Related
Items
 
2.1.4.1  Costs, including transportation and storage, installation, maintenance,
dismantling and removal, of materials, supplies, temporary facilities,
machinery, equipment and hand tools not customarily owned by construction
workers that are provided by the Contractor at the site and fully consumed in
the performance of the Work; and cost (less salvage value) of such items if not
fully consumed, whether sold to others or retained by the Contractor. Cost for
items previously used by the Contractor shall mean fair market value.
 
2.1.4.2  Rental charges for temporary facilities, machinery, equipment and hand
tools not customarily owned by construction workers that are provided by the
Contractor at the site, whether rented from the Contractor or others, and costs
of transportation, installation, minor repairs and replacements, dismantling and
removal thereof. Rates and quantities of equipment rented shall be subject to
the Owner’s prior approval.
 
2.1.4.3  Costs of removal of debris from the site.
 
2.1.4.4  Costs of document reproductions, facsimile transmissions and
long-distance telephone calls, postage and parcel delivery charges, telephone
service at the site and reasonable petty cash expenses of the site office.
 
2.1.4.5  That portion of the reasonable expenses of the Contractor’s personnel
incurred while traveling in discharge of duties connected with the Work,
including automobile allowances of the Contractor’s supervisory and
Administrative personnel that are considered as a cost of the work as outlined
in Subparagraphs 2.1.1.1 through 2.1.1.3.
 
2.1.4.6  Costs of materials and equipment suitably stored off the site at a
mutually acceptable location, if approved in advance by the Owner.



3



--------------------------------------------------------------------------------

 
2.1.5  Miscellaneous costs
 
2.1.5.1  Sales, use or similar taxes imposed by a governmental authority that
are related to the Work.
 
2.1.5.2  Fees and assessments for the building permit and for other permits,
licenses and inspections for which the Contractor is required by the Contract
Documents to pay.
 
2.1.5.3  Fees of laboratories for tests required by the Contract Documents,
except those related to defective or nonconforming labor or materials.
 
2.1.5.4  Deposits lost for causes other than the Contractor’s negligence or
failure to fulfill a specific responsibility to the Owner as set forth in the
Contract Documents.
 
2.1.5.5  Legal, mediation and arbitration costs, including attorneys’ fees,
other than those arising from disputes between the Owner and Contractor,
reasonably incurred by the Contractor in the performance of the Work and with
the Owner’s prior written approval, which approval shall not be unreasonably
withheld or delayed.
 
2.1.5.6  Expenses incurred in accordance with the Contractor’s standard
personnel policy for relocation and temporary living allowances of personnel
required for the Work, if approved by the Owner.
 
2.1.6  Other costs and emergencies
 
2.1.6.1  Other costs incurred in the performance of the Work if and to the
extent approved in advance in writing by the Owner.
 
2.1.6.2  Costs due to emergencies incurred in taking action to prevent
threatened damage, injury or loss in case of an emergency affecting the safety
of persons and property.
 
2.1.6.3  Costs of repairing or correcting damaged or nonconforming Work executed
by the Contractor, Subcontractors or suppliers, provided that such damaged or
nonconforming Work was not caused by negligence or failure to fulfill a specific
responsibility of the Contractor and only to the extent that the cost of repair
or correction is not recoverable by the Contractor from insurance, sureties,
Subcontractors or suppliers.
 
2.2.  Costs Not to Be Reimbursed
 
2.2.1  The Cost of the Work shall not include: Salaries and other compensation
of the Contractor’s personnel stationed at the Contractor’s principal office or
offices other than the site office, except as specifically provided in
Subparagraphs 2.1.1.1 and 2.1.1.3.



4



--------------------------------------------------------------------------------

 
2.2.1.1  Expenses of the Contractor’s principal office and offices other than
the site office.
 
2.2.1.2  Overhead and general expenses, except as may be expressly included in
Article I.
 
2.2.1.3  The Contractor’s capital expenses, including interest on the
Contractor’s capital employed for the Work.
 
2.2.1.4  Rental costs of machinery and equipment, except as specifically
provided in Subparagraphs 2.1.4.1 and 2.1.4.2.
 
2.2.1.5  Except as provided in Subparagraph 2.1.6.3 of this Agreement, costs due
to the negligence or failure to fulfill a specific responsibility of the
Contractor, Subcontractors and suppliers or anyone directly or indirectly
employed by any of them or for whose acts any of them may be liable.
 
2.2.1.6  Any cost not specifically and expressly described in Article II.
 
2.3  Contractor’s Fee and Cost of Work.  The Owner shall pay the Contractor for
the Contractor’s performance of the Contract an amount equal to the Cost of the
Work as defined in Article 2.1 plus 7% of the Cost of Work.
 
2.4.  Contractor’s Certification of Completion.    The Contractor shall, upon
final completion of any Work performed hereunder in accordance with the Plans
and any agreed modification thereof, submit a written request to the Owner for
final inspection. Within ten days following the request for final inspection,
the Owner and Contractor shall make a joint inspection of the Work and Owner
shall furnish Contractor detailed written lists, if any, of any variances in
performance of the Work from the requirements of the Plans, including the
identification of any work that does not meet the standards of performance
required under the terms of this Contract and the Plans.
 
Upon receipt of the written list of incomplete work or defects, the Contractor
shall immediately remedy such variances or defects in a workmanlike manner, or
notify the Owner upon receipt of such lists that it does not consider the
specified item to be a variance or defect.
 
When the Contractor and Owner have agreed that the written list of incomplete
work or defects has been completed in a workmanlike manner, the Contractor shall
certify in writing to the Owner the completion of the Work and furnish the Owner
a sworn statement executed by Contractor certifying that there are no liens or
rights of liens against the Property as a result of the work performed by or on
behalf of the Contractor hereunder and shall deliver waivers or releases of all
lien rights duly executed by all subcontractors and suppliers who furnished
labor or materials for the work.



5



--------------------------------------------------------------------------------

 
ARTICLE III
Materials and Labor of Contractor
 
3.1.  Materials and Labor of Workmanlike Quality.    All materials and equipment
to be furnished by the Contractor in the performance of this Contract will be of
good quality and new, unless otherwise specified in the Plans. All work and
labor of the Contractor and its subcontractors will be performed in a
workmanlike manner utilizing a qualified and experienced work force.
 
3.2.  Payment of Subcontractors and Material Suppliers.    Contractor shall pay
upon receipt from each third party, all proper invoices, bills and statements of
any subcontractor or materialman performing work upon the Property or supplying
materials to the Property, subject to Contractor’s right to contest in good
faith the amount it believes to be due through appropriate proceedings.
Contractor warrants that upon completion, the Property will be free from any
materialmen’s or mechanics’ liens or other lienable claims other than those it
has discharged as a lien against the Property and has chosen to contest in good
faith.
 
3.3.  Subcontractors’ Compliance with Plans.    Contractor specifically agrees
that any and all subcontractors and materialmen which Contractor uses in the
performance of the Work shall comply with the Plans and any modifications
thereof made in accordance with this Contract.
 
ARTICLE IV
Permits and Governmental Authority
 
4.1  Permits and Governmental Authority.    Contractor shall obtain all
necessary permits from proper governmental authorities and shall comply with all
applicable laws, ordinances, bylaws or regulations, in connection with the
performance of the Work.
 
ARTICLE V
Time of the Essence
 
5.1  Time of Commencement and Completion of Contractor’s Work.    Time is of the
essence in this Contract. Contractor shall promptly commence its work hereunder
following the date of execution of this Contract and shall continue such work
with due diligence until completed in accordance with the applicable Exhibit B
and the Plans. Each Project is to be completed by Contractor in a period of 180
days from the date Contractor obtains all building permits necessary to commence
the respective Project. The time for completion by Contractor may be extended
beyond the 180 day period where delay and work stoppages are occasioned by
adverse weather conditions, strikes, acts of God, labor or material shortages or
other causes beyond the Contractor’s control and which it is unable to avoid in
the exercise of reasonable and due diligence. Such completion time will also be
extended where additional time is required to complete any alterations or
modifications made by agreement of the parties in the plans or specifications
after commencement of the Work. Such time will also be extended where delays



6



--------------------------------------------------------------------------------

are occasioned in the performance of the Contractor’s work by the unreasonable
acts of the Owner or Owner’s agents. Any extension of time of completion for any
of the causes herein enumerated shall be reasonable considering the type of work
to be performed and the cause for delay. In the event that the parties cannot
agree to a mutually agreeable extension, the dispute shall be submitted to
mediation for resolution.
 
ARTICLE VI
Additions, Modifications and Alterations
 
6.1.  Written Change Orders.    It is specifically understood and agreed that
the Owner may make additions, modifications, alterations or substitutions in the
work of the Contractor to be performed hereunder by adding to, omitting from or
deviating from the plans and specifications previously provided by Owner to
Contractor. Provided, however, that any additions, deletions, omissions or
substitutions must be evidenced by a written change order fully executed by all
of the parties hereto on a change order form to be provided by the Contractor.
All written change orders shall be dated and attached to this Contract as an
additional exhibit or addendum thereto and shall be made a part hereof. The
provisions of this Contract shall apply to all additions, deletions, omissions
or substitutions with the same effect as if such were embodied in the original
the Plans. No claim for any additions, deletions, omissions or substitutions to
this Contract or delay in completion attributable to any change in the work
shall be valid unless authorized by the parties hereto, as evidenced by a fully
executed change order.
 
ARTICLE VII
Inspections and Corrections of
Defective Work
 
7.1.  State and Municipal Building Inspections.    All required governmental
inspections of the Contractor’s work shall be requested and obtained by the
Contractor as required by law. Contractor shall give all notices and comply with
all building codes and other regulations, ordinances, rules and laws of all
governmental bodies or authorities having jurisdiction over any phase of
Contractor’s work covered hereby and shall keep the Owner indemnified against
all fines, penalties and losses incurred by reason of any breach of this
covenant.
 
7.2.  Authorized Owner Inspections.    Contractor shall facilitate inspection
and shall allow the Owner, any authorized representative, architect, engineer,
any lending institution committed to lend money to the Owner or any public
authority to inspect the plans, specifi-cations or the structural work in
progress at any reasonable time and under any reasonable conditions.
 
7.3.  Cost of Non-Conforming Work.    If during the course of construction any
work fails to conform to the Plans or if the architect or any municipal
inspector should point out to Contractor any work failing to conform to the
Plans or any agreed modifications thereof, or the Contractor should observe any
work failing to conform to the Plans or any agreed modification thereof, or any
inspecting authority should refuse to approve work performed by Contractor, or



7



--------------------------------------------------------------------------------

any subcontractor under its authority during the course of construction, the
Contractor shall promptly remove from the premises all such work which is
finally determined by proper authority not to conform to the Plans and any
modifications thereof, or which is finally determined by proper authority not to
meet the requirements of governmental authorities. Contractor shall promptly
replace or cause to be replaced its own work or the work of its subcontractors
in accordance with the Plans and any modifications thereof. Costs of repair of
non-conforming work will be considered a Cost of the Work to the extent
permitted under the provisions of Subparagraph 2.1.6.3.
 
7.4.  Contractor’s Negligence.    The Contractor shall also correct without
compensation any work improperly performed and shall bear the expense of
correcting all damage caused to the improvements by Contractor, or any
subcontractor acting under its authority, due to the negligence of the
Contractor or the negligence of any agent or employee of Contractor, its
subcontractors or suppliers.
 
ARTICLE VIII
Insurance, Indemnity and Taxes
 
8.1.  Contractor’s Indemnity and Insurance.    Contractor shall indemnify and
hold harmless Owner from and against claims, damages, losses and expenses,
including but not limited to attorney fees, arising out of or resulting from
performance of work or any obligation of Contractor under this Contract.
Contractor shall provide, maintain and pay for all insurance necessary to fully
protect Contractor and Owner from claims or damages to any person whomsoever,
whether a workman or a member of the general public, property damage or bodily
injury, including death, which may arise from and during the performance of
Contractor’s work pursuant to this Contract, whether such operations and work
under this Contract be by the Contractor itself or by any of its subcontractors
or anyone directly employed by them or any of their agents. Contractor shall
also carry such insurance as necessary to fully protect Contractor and Owner as
their interests may appear from any damage by fire or normal extended coverage
risk caused to the Property resulting from any Work performed by Contractor
pursuant to the terms hereof. Such insurance shall be procured and maintained by
Contractor until completion of its work and shall include without limitation the
following policies:
 
8.1.1  Workers’ Compensation Coverage.    Contractor shall comply with
applicable workers’ compensation laws and shall be fully responsible for
ascertaining that all of the subcontractors comply with said laws.
 
8.1.2  Builder’s Risk Insurance.    Contractor shall carry builder’s all-risk
insurance providing for coverage normally and customarily included therein. Such
all-risk insurance shall be extended only to the work of the Contractor
hereunder and any subcontractor, employee or agent working under the
Contractor’s supervision or control. Until the work of the Contractor is fully
completed and final, and payment made by the Owner to the Contractor, the
Contractor shall promptly repair at no cost to the Owner any damages to any
portion of the Contractor’s work caused by fire, explosion, lightning,
hailstorm, flood, tornado, riot, civil commotion or any other hazard that may
result in damage to or destruction of any portion of the work of the



8



--------------------------------------------------------------------------------

Contractor. Even though the Owner may be named as an additional insured in the
all-risk insurance to be furnished by the Contractor, until the work of the
Contractor is completed and final payment of the Contractor’s Fee made
here-under, all proceeds from said insurance shall be paid over to the
Contractor as reim-bursement for work required to be done by reason of the
damage covered by said insurance policy or policies.
 
8.2.  Furnishing Certificates of Insurance.    Contractor shall submit to Owner,
prior to commencement of any work hereunder, certificates of all the insurance
required to be procured and maintained by the Contractor hereunder. All
insurance policies required of the Contractor shall be issued by an insurance
company duly licensed to do business in the state wherein the Property is
located. No material change or alteration shall be made in any of these policies
or the same canceled without thirty days’ prior written notice to the Owner.
 
ARTICLE IX
Assignment of Contract by Contractor
 
9.1.  Assignment Prohibition.    Contractor may not assign this Contract or
performance of its work hereunder without prior written consent of the Owner.
This provision shall not be construed, expressly or impliedly, as prohibiting
the Contractor from subcontracting all or any portion of the work to be done
hereunder; provided that the Contractor will continue to be responsible for all
of its obligations under the Contract.
 
ARTICLE X
Material Liens
 
10.1.  Timely Discharge of Liens.    Any materialmen’s or mechanic’s lien filed
against the property for work claimed to have been done or performed or
materials claimed to have been furnished by the Contractor or any subcontractor
or material supplier of the Contractor, shall be discharged by the Contractor
within 40 days from the date of such filing, except and unless such lien is the
responsibility of the Owner as provided in the following sentence. Any
materialman’s or mechanic’s liens filed against a Property for work performed or
materials furnished solely at the direction or upon the order of the Owner shall
be the sole responsibility of the Owner and not the Contractor.
 
ARTICLE XI
Contractor’s Warranty and Documentation
 
Section 11.1.  No Express or Implied Warranty—Assignment of Suppliers’
Warranties.    Contractor make no warranties, express or implied            , at
to the fitness for use, Contractor hereby assigns to Owner the benefits of any
manufacturer’s or supplier’s warranties or guaranties relating to any
electrical, mechanical and plumbing equipment and appliances furnished by such
manufacturer or supplier, which Contractor hereby assigns to Owner.



9



--------------------------------------------------------------------------------

This numerical paragraph shall survive the closing of this transaction and final
payment by the Owner to the Contractor.
 
11.2.  Project Closeout Documentation.    The Contractor shall provide the Owner
with a minimum of one set of complete project record documentation for each
Project, including, but not limited to, and to the extent available and
applicable, the following:
 

 
•
 
Permitted plans, specifications and addenda

 
•
 
Change Orders and other modifications to the Contract

 
•
 
Field Orders or other written instructions

 
•
 
Approved shop drawings, product data and samples

 
•
 
Field test records

 
•
 
Operation and maintenance manuals

 
•
 
Names, addresses and telephone numbers of major subcontractors and vendors

 
•
 
Warranties

 
•
 
Contractor’s Affidavit of Release of Liens

 
•
 
Contractor’s Affidavit of Payment of Debts and Claims

 
ARTICLE XII
Default of Contractor
 
12.1  Owner’s Right to Terminate.    If the Contractor should neglect to
prosecute its work diligently or fails in any way to perform any provisions of
this Contract or shall become insolvent or make an assignment for the benefit of
its creditors or a voluntary or involuntary bankruptcy petition shall be filed
by or against the Contractor, the Owner shall have the right, if the Owner so
elects and without prejudice to any other rights or remedies Owner may have by
the terms of this Contract or by law and after giving Contractor seven days
written notice, terminate this Contract and take possession of the Property and
all materials, tools and appliances thereon and finish the work by whatever
method Owner deems expedient.
 
ARTICLE XIII
Work Stoppage by Owner
 
13.1.  Contractor’s Right to Terminate.    Should the work of the Contractor
hereunder be stopped through the unreasonable act or unreasonable neglect of the
Owner for a period of ten days, then the Contractor, upon seven days’ written
notice to the Owner, may terminate this Contract and recover from the Owner
payment for all work performed and materials furnished to the date of
termination.



10



--------------------------------------------------------------------------------

ARTICLE XIV
Miscellaneous Covenants and Agreements
 
14.1.  Removal of Waste Materials.    Contractor shall at all times keep the
premises free from accumulations of waste materials or rubbish caused by the
work. Upon the completion of the work of the Contractor hereunder, the
Contractor shall remove all rubbish and waste materials from and about the
Property and leave the premises “broom clean” or its equivalent.
 
14.2.  Notice and Communications.    All notices, communications or
certi-fications required or which may be given pursuant to the provisions of
this Contract shall be sent by certified mail or delivered to Owner at 8
Perimeter Center East, Suite 8050, Atlanta, Georgia 30346-1604, and to
Contractor at 12 Perimeter Center East, Suite 1220, Atlanta, Georgia 30346-1604.
All such notices, communications or certifications to be given pursuant to this
Contract shall be deemed to be properly served if reduced to writing and
delivered personally, mailed first class postage prepaid, sent via air express
delivery service or given telephonically via facsimile transmission. The date of
service of the notice, communi-cation or certification served by mail shall be
the date on which the same is deposited in any United States Post Office with
postage prepaid addressed and sent as aforesaid. The date of service of a
notice, communication or certification delivered personally or via delivery
service or facsimile shall be the date that the same is in fact so delivered.
Place of service of notices may be changed by either party upon prior written
notification to the other party.
 
14.3.  Change in Ownership of Subject Premises.    No change in the ownership of
a Property however accomplished shall relieve the Owner of the joint and several
obligation and primary responsibility for the performance of each of the terms
and covenants herein contained and the payment of the Contractor’s Fee unless
otherwise agreed upon in writing by Owner and Contractor. Any transfer of any
interest by the Owner in a Property shall be expressly subject to the
obligations, covenants and agreements herein contained unless otherwise agreed
upon in writing by Owner and Contractor. Any transferee must specifically assume
and agree to be bound by all the terms and covenants of this Contract.
 
14.4.  Entirety.    This Contract constitutes the entire understanding and
agreement by and between the parties hereto and supersedes any and all previous
oral or written negotiations, contracts, agreements or representations regarding
the subject matters hereof. No prior statements or representations not
incorporated in this Contract shall be binding upon either party hereto. Any
modification or amendment of the terms of this Contract in order to be binding
must first be reduced to writing, dated and signed by all parties hereto. No
waiver of any of the terms of this Contract shall be binding unless reduced to
writing, dated and signed by the party or parties sought to be charged
therewith.
 
14.5.  Duplicate Originals.    Any fully executed copy of this Contract shall be
considered for all purposes an original hereof.
 
14.6  Binding Effect.    This Contract shall be binding upon and inure to the
benefit of each of the parties hereto, it or their respective successors and
assigns, where assignment is permitted hereunder.



11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto and each of them have executed this
Contract the day and year first above written.
 
 
ATTEST:
 
 
/s/ STEVEN A. CURLEE

--------------------------------------------------------------------------------

Secretary




      
JAMESON INNS, INC.,
a Georgia corporation
 
 
By:                                 /s/ CRAIG R. KITchin

--------------------------------------------------------------------------------

Craig R. Kitchin, President

 
 
ATTEST:
 
 
/s/ STEVEN A. CURLEE

--------------------------------------------------------------------------------

Secretary




      
JAMESON ALABAMA, INC.,
a Alabama corporation
 
 
By:                                 /s/ CRAIG R. KITCHIN

--------------------------------------------------------------------------------

Craig R. Kitchin, President

 

        
JAMESON PROPERTIES, LLC,
a Georgia limited liability company
 
 
By:                                 /s/ CRAIG R. KITCHIN

--------------------------------------------------------------------------------

Craig R. Kitchin, President

 

        
JAMESON PROPERTIES OF TENNESSEE, L.P.,
a Tennessee limited partnership
By: Kitchin Hospitality, LLC, General Partner
 
 
By:                                 /s/ THOMAS W. KITCHIN

--------------------------------------------------------------------------------

Thomas W. Kitchin, President
 
“OWNER”

 

        
KITCHIN DEVELOPMENT &
CONSTRUCTION COMPANY, LLC,
a Georgia limited liability company
 
 
By:                                 /s/ JOSEPH H. RUBIN

--------------------------------------------------------------------------------

Joseph H. Rubin, President
 
“CONTRACTOR”
 



12